Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the IDS filed 02/16/2022 for the present application.
Claims 11- 24 are cancelled.
Claims 1-10 and 25-34 are patentable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed after the mailing date of the Notice of Allowance on 11/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The two references included in said IDS have been fully considered by the examiner. Both references, alone or in combination, do not appear to be relevant and/or show or teach all the limitations in the present claims. The present claims are therefore patentable.
Response to Amendments and Arguments
Rejections of claims 1-10 and 25-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, are withdrawn based on applicant’s amendments made in the claims.
Applicant's amendments and arguments filed 10/18/2021 have been fully considered. The amendments and arguments, see pgs. 0-10, are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1-10 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closet prior art of the record is briefly described as follows:
3GPP STANDARD (“3GPP TR 23.799 v.1.0.2”, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14); 650 ROUTE DES LUCIOLES, SOPHIA-ANTIPOLIS Valbnne; FRANCE, vol. SA WG2, no. VI.0.2, 30 September 2016 (2016-09-30)) discloses technique for sending/receiving infrequent small amount of data unit including: the UE transmits the SDS-PDU to a serving SDHF, etc., the Serving SDHF checks whether it stores credentials for the sender of the SDS-PDU, i.e. source ID, here the UE transmits IP PDU over regular user plane path, etc., the serving SDHF needs to verify the integrity of the SDS-PDU. The Serving SDHF checks whether it stores credentials for the sender of the SDS-PDU, i.e. source ID. If not, the Serving SDHF fetches the credential information for that sender from the Credential Repository. If the credential for the sender is not ok, the Serving SDHF sends a Reject to the UE with an appropriate cause code, etc., the serving SDHF needs to verify the integrity of the SDS-PDU. The Serving SDHF checks whether it stores credentials for the sender of the SDS-PDU, i.e. source ID. If not, the Serving SDHF fetches the credential information for that sender from the Credential Repository. If the credential for the sender is not ok, the Serving SDHF sends a Reject to the UE with an appropriate cause code, etc., the Serving SDHF determines a Gateway SDHF from address information of the SDS-PDU header and forwards the SDS-PDU to the Gateway SDHF. The Gateway SDHF determines the 

Stojanovski, et al. (US 2016/0344726 A1) disclose: at a first UE capable of operating in compliance with one or 3GPP LTE standards including LTE-A, a second UE capable of serving as a relay UE to or from a network arranged to provide critical communication services, etc., establishing a direct link with a second UE responsive to mutual authentication with the second UE, etc., registering for the critical communication services responsive to a security association with the network and receiving encrypted critical communication content originating from the network over the direct link via use of unicast or multicast delivery modes , etc. See Fig.1; pars. 0024-0025; also see pars. 0033-0035.

KUGE, et al. (US 2019/0014464 A1) discloses a terminal device configured to transmit an ATTACH REQUEST message including identification information for requesting communication of a Non-Access Stratum (NAS) message including user data to a Mobility Management Entity (MME) in a core network, configured to receive an ATTACH ACCEPT message including identification information indicating acceptance of 

Ying, et al. (US 2016/0044002 A1) discloses data transmission method and apparatus, where the method includes: performing, by UE, security processing on a NAS PDU by using a security parameter and a security algorithm, where data to be transmitted is encapsulated in the NAS PDU; and sending, by the UE, the NAS PDU to a serving SGSN by using an RNC (see abstract, figs. 8-10 and associated text);

Yu, et al. (US 10,219,143 B2) discloses  a mobility management entity, configured to: receive a small data transmission parameter from a user equipment via a first non-access stratum (NAS) message, wherein the small data transmission parameter comprises an indication that the user equipment supports small data transmission; determine a small data transmission policy based on the indication:  and for uplink data transmission: receive a data container that encapsulates uplink data and a bearer identity via a second NAS message and is sent from the user equipment, and the processor is further configured to: determine a tunnel endpoint identifier (TEID) of a network side device and an IP address of the network side device based on the bearer identity, construct a general packet radio system tunneling protocol -user plane (GTP-U) packet using the uplink data, and cause the transceiver to transmit the GTP-U packet to the 

Liao (US 9,973,877 B2) discloses method of handling small data transmission for a core network is disclosed, wherein the core network comprises a data base, a network gateway node and a network control node. The method comprises the network gateway node receiving a service request message from a machine-type communication (MTC) server, wherein information of the service request message is eligible for the small data transmission between a mobile device and the network gateway node; and the network gateway node including a small data transmission indicator in the service request message, wherein the small data transmission indicator indicates the small data transmission. See abstract.
	
	Aghili, et al. (US 2017/0064611 A1) discloses method of small data communication for a wireless transmit/control unit ( WTRU), comprising: appending a first indication to a first message, the first indication indicating a capability of the WTRU for small data transfer capability, the small data transfer capability including the capability to send user data via a control plane; sending, via a transmitter, the first message to a communication network; receiving, via a receiver, a second message from the communication network, the second message including a second indication, the second indication including a capability of the communication network for the small data transfer; appending a third indication to a third message, the third indication indicating the presence of small data in the third message; and sending, via the transmitter, the third message to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAGDI ELHAG/Primary Examiner, Art Unit 2641